DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
This action is in response to Printer Query for missing periods for allowed claims 24, 27, 31, 34, and 38 filed on January 28th, 2021. Examiner conducted an interview resulting in amending the claims 23-24, 27, 30-31, 34, and 37-38 for minor informalities (Please see Examiner’s amendment). Claims 23-43 are pending and currently under consideration for patentability. 

Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 23-43 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved (Please refer to Terminal disclaimer filed on January 28th, 2021). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §101 – Withdrawn
With respect to claims 23-43 were fully considered and were persuasive. The rejection under 35 USC §101 of pending claims 23-43 is withdrawn (Refer to Non-Final Office action dated 11/06/2020, page 9).

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 23-43 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 23-43 is withdrawn (Refer to Non-Final Office action dated 11/06/2020, pages 8-9).

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Christopher Ziegler (Reg. No. 71,676) on March 15th, 2021. The application has been amended as follows:

Amendments to the Claims:

1-22. 	(Canceled) 

23. 	(Currently Amended) A method for generating an electronic correspondence, the electronic correspondence comprising a plurality of positions at which to position content for display at a consumer device and determining a final position at which to assign a contemplated promotion within the electronic correspondence from the plurality of positions based at least, in part, on an amount of time elapsed between presenting the contemplated promotion in a previous electronic correspondence, the method comprising:
a consumer of the contemplated promotion;
determining a contemplated position from among the plurality of [[set]] positions within the electronic correspondence; 
determining, based in part on a previous presentation data model, a correction factor based on (1) an elapsed time, (2) a previous position, and (3) the contemplated position, 
wherein determining the correction factor comprises: 
determining that the contemplated promotion was previously presented to the consumer at a previous time;
calculating the elapsed time between previously offering the  contemplated promotion and offering the contemplated promotion;
determining the previous position at which the contemplated promotion was previously presented to the consumer at the previous time;
determining, based on the elapsed time meeting a configurable elapsed time threshold, the [[first]] correction factor; 
applying the correction factor to the estimated acceptance of the contemplated promotion in order to obtain an adjusted estimated acceptance;
determining a final position from the contemplated position based on the adjusted estimated acceptance, wherein using the adjusted estimated acceptance in order to determine the final position comprises determining whether to include the contemplated promotion in the electronic correspondence, and determining which of the plurality of positions to present the contemplated promotion in the electronic correspondence; 
generating the electronic correspondence, the electronic correspondence comprising at least the contemplated promotion located in the final position from among the plurality of [[set]] positions in the electronic correspondence; and 
causing transmission of the electronic correspondence, the electronic correspondence configured to displace real-time webpage content at the user interface of a user device. 

24. 	(Currently Amended) The method of Claim 23, further comprising: determining whether the contemplated promotion was previously presented to the consumer by determining whether a same promotion was previously presented to the consumer.

25. 	(Previously Presented) The method of Claim 23, further comprising: determining whether the contemplated promotion was previously presented to the consumer by determining whether at least one attribute of the contemplated promotion matches at least one attribute of the promotion previously presented to the consumer.

26.	 (Previously Presented) The method of Claim 23, further comprising: accessing the previous presentation data model to consult a first look-up table, the first look-up table identifying a first correction factor value indicative of conversion rates for previous promotions that were presented to a previous consumer after a previous presentation of the previous promotion to the previous consumer at configurable elapsed time thresholds.

27. 	(Currently Amended) The method of Claim 23, further comprising: accessing the previous presentation data model to consult a second look-up table identifying a second correction factor value indicative of conversion rates for previous promotions that were presented to the consumer at the previous position and at the same elapsed time.

28. 	(Previously Presented) The method of Claim 23, wherein the previous presentation data model is further configured to input at least one attribute of the contemplated promotion;
wherein the previous presentation data model is organized based on promotion attributes; and
wherein the previous presentation data model is configured to output the correction factor indicative of a historical effect of re-offering promotions that share the at least one attribute as the contemplated promotion after the amount of time elapsed.

29. 	(Previously Presented) The method of Claim 23, wherein the previous presentation data model is further configured to input at least one attribute of the consumer;
wherein the previous presentation data model is organized based on consumer attributes; and


30. 	(Currently Amended) A system for generating an electronic correspondence, the electronic correspondence comprising a plurality of positions at which to position content for display at a consumer device and determining a final position at which to assign a contemplated promotion within the electronic correspondence from the plurality of positions based at least, in part, on an amount of time elapsed between presenting the contemplated promotion in a previous electronic correspondence, the system comprising:
at least one memory configured to store a previous presentation data model and a historical data model; and
a processor in communication with the at least one memory and configured to:
generate, based in part on a historical data model, an estimated acceptance by [[the]] a consumer of the contemplated promotion;
determine a contemplated position from among the plurality of [[set]] positions within the electronic correspondence; 
determine, based in part on a previous presentation data model, a correction factor based on (1) an elapsed time, (2) a previous position, and (3) the contemplated position, 
wherein determining the correction factor comprises: 
determining that the contemplated promotion was previously presented to the consumer at a previous time;
calculating the elapsed time between previously offering the contemplated promotion and offering the contemplated promotion;
determining the previous position at which the contemplated promotion was previously presented to the consumer at the previous time;
determining, based on the elapsed time meeting a configurable elapsed time threshold, the [[first]] correction factor; 
apply the correction factor to the estimated acceptance of the contemplated promotion in order to obtain an adjusted estimated acceptance;

generate the electronic correspondence, the electronic correspondence comprising at least the contemplated promotion located in the final position from among the plurality of [[set]] positions in the electronic correspondence; and 
cause transmission of the electronic correspondence, the electronic correspondence configured to displace real-time webpage content at the user interface of a user device. 

31.	 (Currently Amended) The system of Claim 30, wherein the processor is further configured to: determine whether the contemplated promotion was previously presented to the consumer by determining whether a same promotion was previously presented to the consumer. 

32. 	(Previously Presented) The system of Claim 30, wherein the processor is further configured to: determine whether the contemplated promotion was previously presented to the consumer by determining whether at least one attribute of the contemplated promotion matches at least one attribute of the promotion previously presented to the consumer.

33. 	(Previously Presented) The system of Claim 30, wherein the processor is further configured to: accessing the previous presentation data model to consult a first look-up table, the first look-up table identifying a first correction factor value indicative of conversion rates for previous promotions that were presented to a previous consumer after a previous presentation of the previous promotion to the previous consumer at configurable elapsed time thresholds.

34. 	(Currently Amended) The system of Claim 30, wherein the processor is further configured to: access the previous presentation data model to consult a second look-up table identifying a second correction factor value indicative of conversion rates for previous promotions that were presented to the consumer at the previous position and at the same elapsed time.

35. 	(Previously Presented) The system of Claim 30, wherein the previous presentation data model is further configured to input at least one attribute of the contemplated promotion;
wherein the previous presentation data model is organized based on promotion attributes; and
wherein the previous presentation data model is configured to output the correction factor indicative of a historical effect of re-offering promotions that share the at least one attribute as the contemplated promotion after the amount of time elapsed.

36. 	(Previously Presented) The system of Claim 30, wherein the previous presentation data model is further configured to input at least one attribute of the consumer;
wherein the previous presentation data model is organized based on consumer attributes; and
wherein the previous presentation data model is configured to output the correction factor indicative of a historical effect of re-offering promotions that share the at least one attribute as the consumer after the amount of time elapsed.

37. 	(Currently Amended) A computer program product for generating an electronic correspondence, the electronic correspondence comprising a plurality of positions at which to position content for display at a consumer device and determining a final position at which to assign a contemplated promotion within the electronic correspondence from the plurality of positions based at least, in part, on an amount of time elapsed between presenting the contemplated promotion in a previous electronic correspondence, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
generating, based in part on a historical data model, an estimated acceptance by [[the]] a consumer of the contemplated promotion;
determining a contemplated position from among the plurality of [[set]] positions within the electronic correspondence; 

wherein determining the correction factor comprises: 
determining that the contemplated promotion was previously presented to the consumer at a previous time;
calculating the elapsed time between previously offering the contemplated promotion and offering the contemplated promotion;
determining the previous position at which the contemplated promotion was previously presented to the consumer at the previous time;
determining, based on the elapsed time meeting a configurable elapsed time threshold, the [[first]] correction factor; 
applying the correction factor to the estimated acceptance of the contemplated promotion in order to obtain an adjusted estimated acceptance;
determining a final position from the contemplated position based on the adjusted estimated acceptance, wherein using the adjusted estimated acceptance in order to determine the final position comprises determining whether to include the contemplated promotion in the electronic correspondence, and determining which of the plurality of positions to present the contemplated promotion in the electronic correspondence; 
generating the electronic correspondence, the electronic correspondence comprising at least the contemplated promotion located in the final position from among the plurality of [[set]] positions in the electronic correspondence; and 
causing transmission of the electronic correspondence, the electronic correspondence configured to displace real-time webpage content at the user interface of a user device. 

38. 	(Currently Amended) The computer program product according to Claim 37, further comprising: determining whether the contemplated promotion was previously presented to the consumer by determining whether a same promotion was previously presented to the consumer.

39. 	(Previously Presented) The computer program product according to Claim 37, further comprising: determining whether the contemplated promotion was previously presented to the 

40. 	(Previously Presented) The computer program product according to Claim 37, further comprising: accessing the previous presentation data model to consult a first look-up table, the first look-up table identifying a first correction factor value indicative of conversion rates for previous promotions that were presented to a previous consumer after a previous presentation of the previous promotion to the previous consumer at configurable elapsed time thresholds.

41. 	(Previously Presented) The computer program product according to Claim 37, further comprising: accessing the previous presentation data model to consult a second look-up table identifying a second correction factor value indicative of conversion rates for previous promotions that were presented to the consumer at the previous position and at the same elapsed time.

42. 	(Previously Presented) The computer program product according to Claim 37, wherein the previous presentation data model is further configured to input at least one attribute of the contemplated promotion;
wherein the previous presentation data model is organized based on promotion attributes; and
wherein the previous presentation data model is configured to output the correction factor indicative of a historical effect of re-offering promotions that share the at least one attribute as the contemplated promotion after the amount of time elapsed.

43.	 (Previously Presented) The computer program product according to Claim 37, wherein the previous presentation data model is further configured to input at least one attribute of the consumer;
wherein the previous presentation data model is organized based on consumer attributes; and


Allowable Subject Matter
Claims 23-43 are allowed. The closest prior art of record is U.S Pub. 20060143075 (“Carr”) in view of U.S Pub. 20100318407 (“Leff”). 
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of 
“generating, based in part on a historical data model, an estimated acceptance by the consumer of the contemplated promotion; 
determining a contemplated position from among the plurality of set positions within the electronic correspondence; 
determining, based in part on a previous presentation data model, a correction factor based on (1) an elapsed time, (2) a previous position, and (3) the contemplated position, wherein determining the correction factor comprises: 
determining that the contemplated promotion was previously presented to the consumer at a previous time; 
calculating the elapsed time between previously offering the promotion and offering the contemplated promotion; 
determining the previous position at which the contemplated promotion was previously presented to the consumer at the previous time”.
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
24-29, 31-36, and 38-43 depend upon claims 23, 30, and 37 and have all the limitations of claims 23, 30, and 37 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GAUTAM UBALE/Primary Examiner, Art Unit 3682